DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12, in the reply filed on 11 August 2021 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 August 2021.

Oath/Declaration
Applicant is reminded that a properly executed oath or declaration has not been received.  See the informational notice to Applicant filed 9 June 2020.

Information Disclosure Statement
Information disclosure statement filed 14 September 2020 has been partially considered.
A copy of the Sze et al. “Physics of Semiconductor Devices,” listed in the information disclosure statement filed 14 September 2020 has not been furnished and thus has not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Quantum Dot Photovoltaic Junctions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation, “wherein each of the first portion, the second portion, and the third portion are in physical contact.”  It is unclear with what the first, second, and third portions are in physical contact.  The claim may be interpreted as the first, second, and third portions being defined by a physical contact, or may be interpreted as the first, second, and third portions being in physical contact with each 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (“Ultrasensitive PbS Quantum-Dot-Sensitized InGaZnO Hybrid Photoinverter for Near-Infrared Detection and Imaging with High Photogain,” hereinafter Hwang) of record.
With respect to claim 1, Hwang teaches (FIGs. 1 and 3) a photovoltaic junction as claimed comprising:
a light absorbing material (PbS QD) (p. 2, col. 1, ln. 47 – p. 3, col. 1, ln. 6);
an electron acceptor (IGZO) for shuttling electrons (see FIG. 3(d)) (p. 2, col. 1, ln. 47 – p. 3, col. 1, ln. 6); and
a metallic contact (Au/Ti source/drain electrodes) (p. 2, col. 1, ln. 47 – p. 3, col. 1, ln. 6),
wherein the photovoltaic junction provides absorption across one or more wavelengths in the range from about 200 nm to about 2000 nm (see FIG. 1(d)), and wherein the light absorbing material comprises one or more layers of quantum dots (p. 2, col. 1, ln. 47 – p. 3, col. 1, ln. 6).

With respect to claim 2, Hwang teaches wherein one of the one or more layers of quantum dots includes a plurality of lead sulfide quantum dots (PbS QD) (p. 2, col. 1, ln. 47 – p. 3, col. 1, ln. 6).
With respect to claim 3, Hwang teaches wherein the light absorbing material comprises as a thin film in contact with the electron acceptor (p. 2, col. 1, ln. 47 – p. 3, col. 1, ln. 6).
With respect to claim 5, Hwang teaches wherein the electron acceptor comprises a semiconductor (IGZO), and wherein the semiconductor has a bandgap greater than a bandgap of the light absorbing material (IGZO has a band gap much larger than that of PbS) (p. 2, col. 1, ln. 47 – p. 3, col. 1, ln. 6).
With respect to claim 8, Hwang teaches wherein the metallic contact comprises one or a combination of: an oxide, a metal (Au/Ti source/drain electrodes), and graphene (p. 2, col. 1, ln. 47 – p. 3, col. 1, ln. 6).
With respect to claim 11, Hwang teaches wherein (FIG. 3(d)) the light absorbing material (PbS QD) is in physical contact with the electron acceptor (IGZO) for a first portion of the photovoltaic junction, and wherein the light absorbing material (PbS QD) is in physical contact with the metallic contact (Au/Ti source/drain electrodes) for a second portion of the photovoltaic junction, and wherein the electron acceptor (IGZO) is in physical contact with the metallic contact (Au/Ti source/drain electrodes) for a third portion of the photovoltaic junction (taking into account the arrangement shown in FIG. 3(d) and how the device is formed as described in p. 2, col. 1, ln. 47 – p. 2, col. 2, ln. 20, 
With respect to claim 12, Hwang teaches wherein each of the first portion, the second portion, and the third portion are in physical contact (p. 2, col. 1, ln. 47 – p. 3, col. 1, ln. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang as applied to claim 3 above, and further in view of Sargent et al. (US Patent Application Publication 2007/0132052, hereinafter Sargent ‘052).
With respect to claim 4, Hwang teaches the device as described in claim 3 above with the exception of the additional limitation wherein the thin film includes a thickness from about 100 nm to about 400 nm.
However, Sargent ‘052 teaches (FIG. 7A) 100 nm as an art-recognized dimension for a quantum dot thin film light absorbing layer ([0134]).  Further, such a modification involves a mere change in size/proportion of the quantum dot thin film light absorbing layer.  A mere change in size/proportion has been held to be obvious.  See MPEP 2144.04 IV. A.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang as applied to claim 5 above, and further in view of Mihaila et al. (US Patent Application Publication 2010/0012168, hereinafter Mihaila ‘168).
With respect to claim 6, Hwang teaches the device as described in claim 5 above with the exception of the additional limitation wherein the electron acceptor comprises a nitride.
However, Mihaila ‘168 teaches (FIG. 1) InGaN, a nitride, as an art-recognized electron acceptor (12) material suitable for the intended use for forming a photovoltaic junction with a PbS quantum dot layer (24) ([0023, 0025]).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electron acceptor of Hwang comprising a nitride as taught by Mihaila ‘168 as an art-recognized electron acceptor material suitable for the intended use for forming a photovoltaic junction with a PbS quantum dot layer.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang as applied to claim 5 above, and further in view of Kuramachi et al. (US Patent Application Publication 2011/0290310, hereinafter Kuramachi ‘310).
With respect to claim 7, Hwang teaches the device as described in claim 5 above with the exception of the additional limitation wherein the electron acceptor comprises a carbide.
However, Kuramachi ‘310 teaches (FIG. 1) SiC, a carbide, as an art-recognized electron acceptor (16) material suitable for the intended use for forming a photovoltaic junction with a PbS quantum dot layer (18) ([0062, 0072]).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electron acceptor of Hwang comprising a carbide as taught by Kuramachi ‘310 as an art-recognized electron acceptor material suitable for the intended use for forming a photovoltaic junction with a PbS quantum dot layer.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang as applied to claim 8 above, and further in view of Tang et al. (US Patent Application Publication 2011/0240106, hereinafter Tang ‘106).
With respect to claims 9 and 10, Hwang teaches the device as described in claim 8 above with the exception of the additional limitations wherein the metallic 2; and wherein the metallic contact has a resistance of less than about 1000 ohms.
However, Tang ‘106 teaches TiO2 as an art-recognized material suitable for the intended use for making contact to a PbS quantum dot layer ([0030]).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.  At the semiconductor device scale, an electrode of TiO2 would have a resistance of less than 1000 ohms.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the metallic contact of Hwang comprising at least the oxide, and wherein the oxide comprises TiO2 such that the metallic contact would have a resistance of less than about 1000 ohms as taught by Tang ‘106 as an art-recognized material suitable for the intended use for making contact to a PbS quantum dot layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Guo et al. (“Layered Graphene/Quantum Dots for Photovoltaic Devices”) and Zhang et al. (“Understanding Charge Transfer at PbS-Decorated Graphene Surfaces Towards a Tunable Photosensor”), both of record, teach photovoltaic junctions comprising a quantum dot light absorbing material.
Harkness et al. (US Patent Application Publication 2008/0216891); Kim et al. (US Patent Application Publication 2014/0231766); Klem et al. (US Patent Application 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDUARDO A RODELA/Primary Examiner, Art Unit 2893